20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 1 of 23



                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

 In re:                                       §
                                              §   Chapter 11
 KrisJenn Ranch, LLC,                         §
                                              §
          Debtor                              §   Case No. 20-50805


 KrisJenn Ranch, LLC, KrisJenn Ranch,         §
 LLC–Series Uvalde Ranch, and KrisJenn        §
 Ranch, LLC–Series Pipeline ROW, as           §
 successors in interest to Black Duck         §
 Properties, LLC,                             §
                                              §   Adversary No. 20-05027
          Plaintiffs,                         §
                                              §
 v.                                           §
                                              §
 DMA Properties, Inc. and Longbranch          §
 Energy, LP,                                  §
                                              §
          Defendants.                         §


 DMA Properties, Inc., Frank Daniel           §
 Moore, and Longbranch Energy, LP,            §
                                              §
          Counterplaintiffs and Third-Party   §
          Plaintiff,                          §
                                              §
 v.                                           §
                                              §   Adversary No. 20-05027
 KrisJenn Ranch, LLC, KrisJenn Ranch,         §
 LLC–Series Uvalde Ranch, and KrisJenn        §
 Ranch, LLC–Series Pipeline ROW, Black        §
 Duck Properties, LLC, Larry Wright,          §
 John Terrill, and McLeod Oil, LLC,           §
                                              §
          Counterdefendants/Third-Party       §
          Defendants.                         §


                                              1
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 2 of 23



                  COUNTERCLAIMS AND THIRD-PARTY CLAIMS

         Longbranch Energy, LP (“Longbranch”) files the following counterclaims and third-
party claims.

                                           Parties
1.       Longbranch Energy is a Texas limited partnership. Its principal place of business is

706 Southview Circle, Center, Texas 75935. Darin Borders is the general partner of

Longbranch.

2.       DMA Properties is a South Carolina corporation. Its principal place of business is

located at 88 Wild Swan Lane, Minnesott Beach, North Carolina 28510.

3.       KrisJenn Ranch, LLC is a Texas limited liability company. It can be served via its

registered agent, Larry Wright, at 410 Spyglass Rd., McQueeney, Texas 78123.

4.       KrisJenn Ranch, LLC–Series Uvalde Ranch is a Texas limited liability series. It can

be served via its registered agent, Larry Wright, at 410 Spyglass Rd., McQueeney, Texas

78123.

5.       KrisJenn Ranch, LLC–Series Pipeline ROW is a Texas limited liability series. It can

be served through registered agent Larry Wright at 410 Spyglass Rd., McQueeney, Texas

78123.

6.       Black Duck Properties, LLC is a Texas limited liability company doing business in

Shelby County. It can be served via its registered agent, Larry Wright, at 410 Spyglass Rd.,

McQueeney, Texas 78123.

7.       Larry Wright is an individual residing at 410 Spyglass, McQueeney, Texas 78123 and

may be served at his residence or wherever he may be found.




                                              2
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 3 of 23



8.     John Terrill is an individual residing at 12712 Arrowhead Lane, Oklahoma City,

Oklahoma 73120 and may be served at his residence or wherever he may be found.

9.     McCleod Oil is a Texas limited liability company. It can be served through its

registered agent, John W. McLeod, Jr. G.S. Trust, at 700 N. Wildwood Drive, c/o John W.

McLeod, Jr., Irving, Texas 75061.

                                   Jurisdiction and Venue
10.    This Court has personal jurisdiction over KrisJenn Ranch, LLC, KrisJenn Ranch,

LLC–Series Uvalde Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW, and Wright,

because all are residents of Texas and/or Texas entities doing business in Texas.

11.    This Court has jurisdiction over these counterclaims and third-party claims under 28

U.S.C. § 1334 because this proceeding is a core proceeding under 28 U.S.C. § 157(b)(2)(k)

concerning the determination of the validity extent, or priority of liens. Additionally, this

proceeding is a core proceeding under § 157(b)(2)(I) concerning determination of the

dischargeability of particular debts.

12.    In the alternative, to the extent these proceedings or claims do not qualify as core

proceedings under § 157(b), this Court has jurisdiction over these proceedings under 28

U.S.C. § 157(c) because these proceedings are related to the underlying Chapter 11

bankruptcy case and concern the property of the Debtor in that case. Those concerns must

be resolved before the Debtor can effectuate a plan of reorganization.

13.    Bankruptcy courts have jurisdiction over matters that are “related to” the

bankruptcy. See In re Denney, 171 F.3d 1016, 1022 (5th Cir. 1999). A matter is “related to” a

bankruptcy if the outcome of the proceeding may (1) alter the rights, obligations, and choices

of action of the debtor; and (2) have an effect on the administration of the estate. In re Bass,

                                               3
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 4 of 23



171 F.3d 1016, 1022 (5th Cir. 1999). An adversary proceeding falls within the court’s “related

to” jurisdiction if “the outcome of that proceeding could conceivably have an effect on the

estate being administered in bankruptcy.” In re Wood, 825 F.2d 90, 93 (5th Cir. 1987).

                                    Summary of Dispute
14.    Longbranch asserts these claims to protect Longbranch’s 20% net-profits interest in

a potentially lucrative pipeline right-of-way. Defendant Larry Wright and his entities have

spent the last few years scheming to steal that property and ignore Longbranch’s interest.

Longbranch now brings these claims so that this Court may recognize and enforce

Longbranch’s rights.

                                    Factual Background

A.     Borders and Moore secure the option to purchase a right-of-way in east Texas.

15.    In the summer of 2015, Darin Borders talked to Frank Daniel Moore about a right-

of-way running from Angelina County through Nacogdoches and Rusk Counties and across

Shelby County in East Texas.

16.    Borders contacted Rod Roberts, the president of Express Pipeline Connection,

LLC—the then-owner of the right-of-way. Roberts eventually admitted that he would be

willing to sell the right-of-way for $5 million and requested a $25,000 payment to secure the

right to purchase the asset.

17.    Moore and Borders agreed to work together on the right-of-way project and share

profits related to the project equally (50% each).

18.    Moore and Borders subsequently secured by contract the right to purchase the right-

of-way for $5 million through Longbranch.



                                               4
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 5 of 23



19.      On February 19, 2016, Longbranch and Roberts memorialized their agreement in

writing. See Ex. 1 (the Purchase Agreement). The Purchase Agreement defined the assets

Longbranch sought to buy and Express sought to sell as:

         Ownership interest in certain pipe and related facilities (commonly known as
         the P-21 pipeline) shown on the plat attached hereto as Exhibit “A”. and
         described on Exhibit “B” attached hereto, and the rights-of-way, easements,
         contracts, permits and leases described in Exhibit “C” attached hereto
         (collectively herein referred to as the “Express Pipeline”).

20.      The Purchase Agreement set a 60-day due-diligence period and set closing for

April 19, 2016. It also allowed several extensions of the closing date and due-diligence period.


B.       After Wright offers to fund the purchase of the right-of-way, Longbranch
         assigns the Purchase Agreement to Black Duck but retains 20% net-profits
         interest that attaches and runs with the right-of-way.

21.      Borders and Moore had intended to find the right partner who could either develop

the right-of-way or would be willing to hold the right-of-way until the right developer came

along.

22.      Almost immediately after Longbranch executed the Purchase Agreement with

Express, Wright volunteered to supply all funds to purchase the right-of-way, representing

that he had the cash on hand to fully fund the acquisition and maintenance of the right-of-

way until a developer could be secured.

23.      Borders and Moore consented to Wright’s role as the right-of-way funder through

Black Duck because Wright represented that he could fund the deal himself or maintain the

right-of-way until a suitable developer was located. If Moore and Borders had known that

Wright lacked the means to hold onto the right-of-way until a developer could be secured,




                                               5
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 6 of 23



and that Wright instead wanted to “flip” the right-of-way at the earliest opportunity, they

would never have agreed to assign the Purchase Agreement to Black Duck.

24.    After Wright reimbursed Moore and Borders for the $25,000 the two men had

already paid, Borders, on behalf of Longbranch, orally agreed to assign the Purchase

Agreement to Black Duck. Wright and Moore, on behalf of Black Duck, orally agreed that

Longbranch would retain a 20% net-profits share that would attach and run with the right-of-

way.

25.    Longbranch and Black Duck confirmed their agreement in writing. Ex. 2

(Longbranch Assignment). The Longbranch Assignment expressly states:

       [Longbranch] shall be paid twenty percent (20%) (“Net Profits Share”) of the
       Net Profits from [Black Duck] or its successors or assigns during the period
       of time beginning on the date first written above (the “Period”).

           a. Net Profits shall mean gross revenues actually received by [Black Duck], or
              its successors or assigns directly from the operation, use, maintenance, or sale
              (including partial sales or conveyances) of the pipe and related facilities
              commonly known as the P-21 or Express pipeline less actual cost of goods and
              costs and expenses associated with the operation or sale of the same.

           b. [Black Duck’s] obligation to pay the Net Profits Share shall attach and run
              with the P-21 or Express pipeline and [Black Duck] binds its successors and
              assigns to the payment of the Net Profits Share.

26.    Moreover, Longbranch and Black Duck specifically agreed “to execute such other

and additional legal instruments, consents, ratifications and other matters as may be

reasonably required in order to effectuate the intent of this Assignment.” Ex. 2 (Longbranch

Assignment).

27.    Moore, Borders, and Wright all understood that Longbranch was giving up its right

to purchase the right-of-way while retaining a 20% net-profits share in the right-of-way that



                                              6
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 7 of 23



attached and ran with the land—and was binding on Black Duck’s successors and assigns.

At no point did Longbranch indicate that it was unable or unwilling to make the earnest

money payments to Express to keep the Purchase Agreement alive or that Longbranch lacked

the ability to close on the right-of-way.


C.      Black Duck closes on the right-of-way.

28.     On August 14, 2017, Black Duck closed on the right-of-way. A little over a month

later, Borders notarized and recorded the Longbranch Assignment in Shelby County.

29.     At all times before closing, Wright represented to Moore and Borders that he was a

wealthy man and could easily fund the purchase of the right-of-way using his own funds. But

Longbranch learned much later that Wright borrowed $4.1 million through KrisJenn Ranch

to close the purchase of the right-of-way. Wright secured that loan through a first lien deed

of trust on his ranch and certain minerals in Webb County, Texas.

30.     KrisJenn Ranch then purported to loan the money it had borrowed to Black Duck via

a second loan that was undisclosed to either Borders or Moore.

31.     Although the “loan documents” purport to evidence loan transactions

consummated on August 14, 2017, those documents—involving an undisclosed wrap-around

deed of trust using the right-of-way as collateral—were not executed or notarized until

January 18, 2018.1




1Additionally, the trustee on the deed of trust—David Strolle—is a lawyer at the firm that
drafted Black Duck’s company agreement. Strolle also appears to have prepared the loan
documents—yet never disclosed those loan documents to Moore or to Moore’s entity,
which was a 50% partner in Black Duck.
                                             7
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 8 of 23



D.      Wright sells the right-of-way for $2.5 million and a 16% carried interest in a
        future waterline.

32.     Eventually, Wright executed plans with another man, John Terrill, to sell the right-

of-way to Terrill. Terrill’s commitment to buy “the East Texas right-of-way (also known as

the Express Gas Pipeline)” is dated February 9, 2018. According to the letter of intent,

Terrill agreed to purchase the right-of-way for $2.5 million, with Black Duck retaining a 16%

carried interest in a future waterline.

33.     On March 13, 2018, Terrill and Mr. Bobby Patton drafted documents to form a new

LLC—TCRG East Texas Pipeline 1, LLC—for the “purpose of acquiring certain assets of

Black Duck.” One of Patton’s entities, One Industries Group, L.P., took a 75% stake in

TCRG while Terrill’s entity, Synergy Midstream, LLC, took a 25% stake.

34.     Shortly thereafter, on March 22, 2018, Wright and Patton executed the purchase

agreement where Black Duck agreed to sell the right-of-way to TCRG.

35.     On April 3, 2018, Wright and Patton executed the deed transferring the right-of-way

from Black Duck to TCRG. Conducting only minimal due diligence and completing the

purchase quickly, TCRG received a quitclaim deed for the right-of-way. The TCRG deed

expressly disclaimed any warranties about the right-of-way.


E.      Moore and Borders begin to uncover Wright’s schemes.

36.     On April 4, 2018, Moore and Borders first learned that the right-of-way had likely

been sold. Wright had set up a morning meeting with Borders but did not notify or invite

Moore of the meeting. As Borders understood it, the purpose of the meeting was to introduce

him to the new owner of the right-of-way, indicating the sale had closed.



                                             8
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 9 of 23



37.    Borders attended the meeting and met with Wright, Terrill, and Terrill’s father.

Wright claimed Terrill needed to see the right-of-way and review the deeds. Borders agreed

to take the men out to the right-of-way and hand over the deeds and supporting documents.

38.    After the meeting, Borders, Wright, Terrill, and Terrill’s father drove out to the

right-of-way. During the ride back, Borders told Terrill about his 20% interest in the right-of-

way.

39.    After visiting the right-of-way, Borders, Wright, Terrill, and Terrill’s father visited

Longbranch’s office, where Borders gave Wright and Terrill the paper copies of the deeds

and supporting documents for the right-of-way.

40.    After the meeting was over, Borders called Moore and informed him about the

meeting. The two men then called Wright via a three-way call. Wright grew angry that

Borders had called Moore and swore at both men.

41.    Toward the end of the call, Wright promised to send Moore and Borders copies of

the proposed deal and claimed that Terrill knew about Longbranch’s and DMA’s interests,

and even had copies of the agreements documenting those interests. Wright also asserted

that the sale of the right-of-way had not yet closed.

42.    Wright never shared copies of the proposed deal with Borders and Moore or sent

confirmation that Terrill knew about Longbranch’s and DMA’s interests.

43.    Given the radio silence from Wright, Moore emailed Terrill a copy of the DMA

Agreement and copied Borders and Wright. Borders also shared the Longbranch Assignment

with Terrill. Terrill responded by asking Moore to call him.




                                               9
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 10 of 23



44.    After the call, Moore relayed his conversation with Terrill to Borders and Wright via

email. Moore indicated that Terrill claimed (1) the right-of-way-deal was 100% closed; (2) he

had first learned of Longbranch’s and DMA’s interest from Borders on April 4; (3) Terrill

and his group did not intend to honor Longbranch’s and DMA’s interests; and (4) Terrill

had been working on the right-of-way deal for a long time.

45.    On April 10, 2018, Borders emailed Wright and requested copies of the closing

documents. Wright claimed that he was out of the United States and that he would send

copies of the deal when he returned to the country on Tuesday, April 17, 2018. But just three

days later, on April 13, 2018, Wright participated in a poker tournament in Florida, where he

won $6,380.

46.    In his response to Borders’s email, Wright also provided a short description of the

alleged terms of the deal: Terrill’s group paid a $500,000 down payment and closed with an

additional $2 million for all assets owned by Black Duck that were received from Roberts in

2017. In exchange for these assets, Wright claimed Black Duck also received a 15% carried

interest in the new joint venture. Wright said Borders and Moore would each receive 20% of

the 15% carried interest for the life of the project while Wright would receive the remaining

60% of the 15% interest. Later, Wright contradicted this account by claiming that Longbranch

only had an interest in a potential waterline.

47.    On or about April 20, 2018, TCRG funded the purchase of the right-of-way.

48.    Moore and Borders finally learned that deal had closed months after the deed

conveying to TCRG Black Duck’s interest in the rights and properties “collectively referred

to herein as the ‘Express Pipeline’” was recorded on June 6, 2018.



                                                 10
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 11 of 23



49.      It took several months and review of countless emails to discover the extent of

Wright’s and Terrill’s lies. If Longbranch had known or suspected that that Wright had

crafted a scheme to sell the right of way and claim Longbranch only had an interest in Black

Duck’s profits (instead of a running net-profits interest that attached to the right-of-way), it

would not have transferred its option to purchase the right of way to Black Duck in the first

place.


F.       Wright threatens to “kill the 20% each of you own” of the right-of-way and
         again claims that KrisJenn Ranch had foreclosed on its alleged loan to Black
         Duck.

50.      Moore and Borders continued investigating Black Duck’s sale of the right-of-way and

sought a peaceful solution with TCRG, Wright, and Wright’s entities. But in the spring of

2019, Wright emailed Moore and Borders that if Moore did not stop his conversations with

TCRG, then Wright would “end the 20% and file [m]alicious charges against you and all your

forfeited Companies in the State of Texas.” Ex. 3 (April 16, 2019 Email). Likewise, Wright

threatened “to kill the 20% each of you own.”

51.      TCRG eventually rescinded the sale of the right-of-way and claimed Wright had

failed to fully disclose Longbranch’s and DMA’s net-profits interests in the pipeline right-

of-way. Wright—through another of his entities, KrisJenn Ranch, LLC Series Pipeline ROW

(Series Pipeline)—refunded TCRG’s $2.5 million and accepted the return of the right-of-

way.

52.      Wright and his entities now claim that KrisJenn “foreclosed” on an alleged $4.1

million note (dated August 14, 2017) between KrisJenn as lender and Black Duck as

borrower. But contradicting that assertion, KrisJenn Ranch and Wright claimed in July 2019


                                              11
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 12 of 23



that the loan secured by a lien on the right-of-way was paid; they filed a release of lien in Rusk

County that “acknowledge[d] its payment and release[d] the property from the lien.” Ex. 4

(Release of Lien).

53.     Black Duck, KrisJenn Ranch, LLC, and KrisJenn Ranch, LLC–Series Uvalde Ranch

have provided no records of any foreclosure (despite repeated requested for such records).


G.      Wright has repeatedly tried to escape from his agreements with Longbranch.

54.     Wright has lied to Longbranch and disregarded his agreements time and again. He

agreed that Longbranch retained a 20% net-profits interest in the right-of-way following

execution of the Longbranch Assignment, but then denied that Longbranch had any such

interest. He also conspired with his entities to sell the right-of-way in disregard of

Longbranch’s interest in the right-of-way.

55.     To resolve these issues, Longbranch filed suit in Shelby County on June 26, 2019,

seeking a declaration of who owns what share of the right-of-way (Longbranch suit). That

same day, Wright and some of his entities filed a parallel suit in the 25th Judicial District in

Guadalupe County seeking the same declaratory relief (Wright suit).

56.     But, because Guadalupe County was not a proper venue, the 25th District Court

transferred the Wright suit to Shelby County.

57.     In Shelby County, the district court heard Wright’s motion for summary judgment,

which asked the court to construe the Longbranch Assignment and the DMA Agreement in

Wright’s favor as a matter of law—just like KrisJenn Ranch is asking for the Court to do

here. The Shelby County court unequivocally denied Wright’s request for summary

judgment and, eventually, consolidated the Wright suit into the Longbranch suit.


                                               12
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 13 of 23



58.    With Wright’s discovery obligations finally coming due in the Shelby County

lawsuits, Wright filed for bankruptcy for his KrisJenn entities.

59.    Around the same time, DMA learned that Wright and KrisJenn Ranch, LLC had

(a) covertly borrowed $5.9 million from McLeod Oil, LLC after the TCRG deal fell through,

and (b) extended McLeod an option to purchase the right-of-way for $6,000,000. Wright

and KrisJenn later modified their loan agreement with McLeod to add the right-of-way “as

additional collateral under the Loan Agreement and as additional ‘Mortgaged Property.’”

60.    Now, in a third court, Longbranch again seeks to protect its property from Wright’s

attempts to escape his promises.


                                   Causes of Action

                                Claim 1: Breach of Contract
  (against Wright, Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series
           Uvalde Ranch, and KrisJenn Ranch, LLC–Series Pipeline ROW)

61.    The preceding paragraphs are incorporated by reference for this claim.

62.    The Longbranch Assignment is a valid, enforceable contract.

63.    Wright, on behalf of himself and Black Duck, agreed that Longbranch would retain a

20% net-profits share that attaches and runs with the “P-21 or Express pipeline,” inclusive

of the related right-of-way, and that binds Black Duck’s successors and assigns in exchange

for conveying the Purchase Agreement to Black Duck.

64.    By assigning the Purchase Agreement to Black Duck, Longbranch performed or

substantially performed its contractual obligations.

65.    KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and/or KrisJenn

Ranch, LLC–Series Pipeline ROW are the successors to Black Duck.

                                              13
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 14 of 23



66.    In addition and alternatively, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series

Uvalde Ranch, and/or KrisJenn Ranch, LLC–Series Pipeline ROW were assignees of the

obligation to pay Longbranch 20% of net profits earned through the P-21/Express right-of-

way because Longbranch’s net-profits share attached and ran with the right-of-way.

67.    Black Duck Properties, LLC, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series

Uvalde Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW, and Wright materially breached

the Longbranch Assignment in multiple respects, injuring Longbranch.

68.    Longbranch seeks its actual damages and/or specific performance of the contract,

including the obligation to “execute such other and additional legal instruments, consents,

ratifications and other matters as may be reasonably required in order to effectuate the intent

of [the Longbranch Assignment].”

                            Claim 2: Money Had and Received
  (against Wright, KrisJenn Ranch, LLC, Black Duck, KrisJenn Ranch, LLC–Series
           Uvalde Ranch, and KrisJenn Ranch, LLC–Series Pipeline ROW)

69.    The preceding paragraphs are incorporated by reference for this cause of action.

70.    Wright, KrisJenn Ranch, LLC, Black Duck, KrisJenn Ranch, LLC–Series Uvalde

Ranch, and/or KrisJenn Ranch, LLC–Series Pipeline ROW hold the entirety of the proceeds

from the multiple sales of the right-of-way.

71.    20% of the net profits from the sales of the right-of-way belong to Longbranch in

equity and good conscience.

72.    Longbranch’s injury resulted from Wright’s gross negligence, malice, or actual

fraud, which entitles Longbranch to exemplary damages under Texas Civil Practice and

Remedies Code §41.003(a).


                                               14
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 15 of 23



                       Claim 3: Tortious Interference with Contract
  (against Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde
              Ranch, and KrisJenn Ranch, LLC–Series Pipeline ROW)

73.    The preceding paragraphs are incorporated by reference for this cause of action.

74.    The Longbranch Assignment is a valid, enforceable contract.

75.    Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch, and

KrisJenn Ranch, LLC–Series Pipeline ROW, willfully and intentionally interfered with this

contract, through the conduct described above.

76.    Longbranch has been proximately injured as a result of this interference.

77.    Longbranch seeks actual damages resulting from this interference as well as

injunctive relief prohibiting Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series

Uvalde Ranch, and KrisJenn Ranch, LLC–Series Pipeline ROW, from continuing to

interfere with Wright and Black Duck’s obligations to Longbranch under the Longbranch

Assignment.

                          Claim 4: Fraud/Fraudulent Inducement
                                       (against Wright)

78.    The preceding paragraphs are incorporated by reference for this cause of action.

79.    Wright made multiple material misrepresentations to convince Moore and Borders

to allow him to become part of their right-of-way deal. Wright represented to Moore and

Borders that he was a wealthy man. Wright further represented to Moore and Borders that

he had cash on hand to fully fund building the first line in the right-of-way and/or the

acquisition and maintenance of the right-of-way until Wright, Moore, and Borders (including

through their entities) identified a suitable developer to build the first pipeline in the right-


                                               15
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 16 of 23



of-way. Wright also represented that his capital contribution would be consideration for his

inclusion in the right-of-way deal.

80.      Those representations were false.

81.      Those representations were also material, as Moore and Borders would not have

allowed Wright to become part of the deal and would not have had Longbranch transfer the

option agreement (for purchasing the right-of-way) to Black Duck if they had known the real

facts.

82.      When Wright made those statements, he knew those representations false and/or

made those misrepresentations recklessly, as a positive assertion, and without knowledge of

their truth.

83.      Wright made each of those representations with the intent that Moore and Borders

act on it.

84.      Moore and Borders each relied on each of the representations and thereby agreed to

have Longbranch assign the option to purchase the right-of-way to Black Duck.

85.      Borders’s and Longbranch’s reliance on the representation caused injury to

Longbranch. Moore and Borders would have maintained 50% ownership in the option

agreement and related right-of-way project—and together would have controlled the option

and the project. Due to Wright’s fraud, Moore and Borders lost control of the project,

conveyed their interest in the right-of-way to Black Duck, lost the opportunity to sell the

project or enter into a joint venture or partnership with a capable developer, and suffered

damages thereby.




                                             16
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 17 of 23



                            Claim 5: Fraud (in the alternative)
                                     (against Wright)

86.    The preceding paragraphs are incorporated by reference for this cause of action.

87.    Black Duck and Wright represented to Longbranch that it would retain a 20% net-

profits interest in the P-21/Express right-of-way that attached and ran with the right-of-way,

that Black Duck would bind its successors and assigns of the right-of-way to this obligation,

and that Longbranch’s 20% net-profits interest would be binding on subsequent owners of

the right-of-way.

88.    Black Duck and Wright’s representations to Longbranch were material and false

statements of fact.

89.    Alternatively, Black Duck and Wright’s representations were false promises of future

performance. At the time they made those promises, Black Duck and Wright had no

intention of performing or honoring them.

90.    Black Duck and Wright knew that their representations were false and intended

Longbranch to rely on them.

91.    Longbranch justifiably relied on Black Duck and Wright’s false representations when

Longbranch assigned the Purchase Agreement to Black Duck.

92.    Black Duck and Wright’s false representations directly and proximately caused

injury to Longbranch. If Longbranch had known that Wright lacked the means to hold on to

the right-of-way until a developer could be secured, or that Wright had no intention of

honoring Longbranch’s interest in the right-of-way, Longbranch would never have assigned

the Purchase Agreement to Black Duck.



                                             17
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 18 of 23



93.    Black Duck and Wright knew, or reasonably should have known, that Longbranch

would rely on their promises.

94.    Longbranch’s injury resulted from Black Duck and Wright’s actual fraud, gross

negligence, or malice, entitling Longbranch to exemplary damages.

95.    Additionally, Wright used the KrisJenn entities to perpetrate his fraud on

Longbranch for his personal benefit by utilizing KrisJenn and its series to effect a sham

foreclosure on the right-of-way. At the time of the alleged foreclosure, Wright controlled

both Black Duck as well the KrisJenn entities.

96.    Longbranch also seeks disgorgement of all ill-gotten profits, interests, and funds

procured by Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch,

and KrisJenn Ranch, LLC–Series Pipeline ROW as a result of Wright’s and Black Duck’s

fraud, including disgorgement of those entities’ interest in the right-of-way. Longbranch

further seeks the imposition of a constructive trust on all property and proceeds received by

Wright and/or his entities in connection with the right-of-way, and disgorgement of profits

received by Wright and/or his entities (including but not limited to KrisJenn Ranch, LLC–

Series Pipeline ROW) as a result of their fraud.

                                Claim 6: Unjust Enrichment
  (against Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde
          Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW, and Terrill)

97.    The preceding paragraphs are incorporated by reference for this cause of action.

98.    Wright, Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde

Ranch, and KrisJenn Ranch, LLC–Series Pipeline ROW, were enriched at Longbranch’s

expense.


                                             18
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 19 of 23



99.    That enrichment was unjust for the reasons described herein, and there is no other

adequate remedy available at law.

                               Claim 7: Declaratory Relief
  (against Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde
    Ranch, KrisJenn Ranch, LLC–Series Pipeline ROW, and McLeod Oil, LLC)

100.   The preceding paragraphs are incorporated by reference for this claim.

101.   There exists a genuine, justiciable controversy between Longbranch and Black Duck

Properties, LLC, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–Series Uvalde Ranch,

KrisJenn Ranch, LLC–Series Pipeline ROW, and McLeod Oil, LLC about the rights and

obligations of the parties under the Longbranch Assignment.

102.   A declaratory judgment from this Court would resolve that controversy.

103.   Longbranch requests that the Court enter a declaratory judgment construing the

Longbranch Assignment and declaring that Longbranch retained, among other things, a 20%

net-profits share that attaches and runs with the P-21/Express right-of-way.

104.   Longbranch has incurred costs and reasonable and necessary attorneys’ fees in

seeking this declaratory judgment and/or in defending against Plaintiffs’ declaratory

judgment. Longbranch requests all costs recoverable in connection with this claim, including

an award of such reasonable and necessary attorney’s fees as are equitable and just.

                                     Attorneys’ Fees
105.   Longbranch seeks to recover its reasonable attorneys’ fees incurred in connection

with these claims, including under Chapters 37, 38, and 41 of the Texas Civil Practice and

Remedies Code.




                                             19
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 20 of 23



                               Prayer for Relief
With respect to the pipeline right-of-way, Longbranch respectfully requests:

   a. a declaration that Longbranch received a 20% net-profits share that attaches and runs
      with the P-21/Express right-of-way;

   b. a judicial declaration as to how Longbranch’s 20% net-profits share is to be paid going
      forward;

   c. an injunctive order that Wright, Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch,
      LLC, a Texas Limited Liability Company–Series Uvalde Ranch, and/or KrisJenn
      Ranch, LLC-Series Pipeline ROW specifically perform the Longbranch Assignment,
      including the obligation to “execute such other and additional legal instruments,
      consents, ratifications and other matters as may be reasonably required in order to
      effectuate the intent of [the Longbranch Assignment]”;

   d. an award of money damages for the loss of, or damage to the value of, the 20% net-
      profits share under the Longbranch Assignment;

   e. an award of money damages for harm resulting from the torts of Wright, Black Duck,
      KrisJenn Ranch, LLC, KrisJenn Ranch, LLC, a Texas Limited Liability Company–
      Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline ROW;

   f. an award of reasonable and necessary attorneys’ fees incurred in this action;

   g. an award of exemplary damages;

   h. the disgorgement of and/or imposition of a constructive trust on any interests
      (including but not limited to property interests and contractual interests in or related
      to the right-of-way), proceeds, profits, or ill-begotten funds received by Wright,
      Black Duck, KrisJenn Ranch, LLC, KrisJenn Ranch, LLC, a Texas Limited Liability
      Company–Series Uvalde Ranch, and KrisJenn Ranch, LLC-Series Pipeline ROW as
      a remedy for fraud and/or unjust enrichment;

   i. an accounting to determine the amount of funds improperly withheld from
      Longbranch in connection with profits earned through the right-of-way;

   j.   pre- and postjudgment interest and costs of suit; and/or

   k. any other legal or equitable relief to which Longbranch may show itself to be justly
      entitled.




                                             20
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 21 of 23



                                           Respectfully submitted,

                                           /s/ Christopher S. Johns
                                           Christopher S. Johns
                                           State Bar No. 24044849
                                           Christen Mason Hebert
                                           State Bar No. 24099898
                                           JOHNS & COUNSEL PLLC
                                           14101 Highway 290 West, Suite 400A
                                           Austin, Texas 78737
                                           512-399-3150
                                           512-572-8005 fax
                                           cjohns@johnsandcounsel.com
                                           chebert@johnsandcounsel.com

                                           /s/ Timothy Cleveland
                                           Timothy Cleveland
                                           State Bar No. 24055318
                                           Austin H. Krist
                                           State Bar No. 24106170
                                           CLEVELAND | TERRAZAS PLLC
                                           4611 Bee Cave Road, Suite 306B
                                           Austin, Texas 78746
                                           512-689-8698
                                           tcleveland@clevelandterrazas.com
                                           akrist@clevelandterrazas.com

                                           Michael Black
                                           BURNS & BLACK PLLC
                                           750 Rittiman Road
                                           San Antonio, TX 78209
                                           mblack@burnsandblack.com

                                           Jeffery Duke
                                           DUKE BANISTER MILLER & MILLER
                                           22310 Grand Corner Drive, Suite 110
                                           Katy, TX 77494
                                           jduke@dbmmlaw.com




                                    21
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 22 of 23



                                           Andrew R. Seger
                                           State Bar No. 24046815
                                           KEY TERRELL & SEGER
                                           4825 50th Street, Suite A
                                           Lubbock, Texas 79414
                                           806-793-1906
                                           806-792-2135 fax
                                           aseger@thesegerfirm.com

                                           Counsel for Longbranch Energy, LP




                                    22
20-05027-rbk Doc#101-1 Filed 10/14/20 Entered 10/14/20 19:53:11 Longbranchs
               Counterclaims and Third-Party Claims Pg 23 of 23



                                 CERTIFICATE OF SERVICE
I hereby certify that on October__, 2020 a true and correct copy of the foregoing document
was transmitted to each of the parties via the Court’s electronic transmission facilities
and/or via electronic mail as noted below. For those parties not registered to receive
electronic service, a true and correct copy of the foregoing document was served by United
States Mail, first class, postage prepaid, at the address noted below.

 Ronald J. Smeberg                               Michael Black
 Charles John Muller, IV                         BURNS & BLACK PLLC
 MULLER SMEBERG, PLLC                            750 Rittiman Road
 111 W. Sunset                                   San Antonio, TX 78209
 San Antonio, TX 78209                           mblack@burnsandblack.com
 ron@smeberg.com
 john@muller-smeberg.com                         Jeffery Duke
                                                 DUKE BANISTER MILLER & MILLER
 Counsel for KrisJenn Ranch, LLC,                22310 Grand Corner Drive, Suite 110
 Krisjenn Ranch, LLC, Series Uvalde              Katy, TX 77494
 Ranch, KrisJenn Ranch, LLC, Series              jduke@dbmmlaw.com
 Pipeline Row
                                                 Counsel for Longbranch Energy, LP
 Ronald J. Smeberg                               Shane P. Tobin
 THE SMEBERG LAW FIRM, PLLC                      OFFICE OF THE U.S. TRUSTEE
 2010 W Kings Hwy                                903 San Jacinto Blvd, Room 230
 San Antonio, TX 78201-4926                      Austin, Texas 78701
 ron@smeberg.com                                 shane.p.tobin@usdoj.gov

 Counsel for Black Duck Properties, LLC          United States Trustee
 William P Germany                               John Terrill
 BAYNE, SNELL & KRAUSE                           12712 Arrowhead Lane
 1250 N.E. Loop 410, Suite 725                   Oklahoma City, OK 73120
 San Antonio, TX 78209
 wgermany@bsklaw.com                             Third Party-Defendant, pro se

 Counsel for Larry Wright
 Laura L. Worsham
 JONES, ALLEN & FUQUAY, L.L.P.
 8828 Greenville Avenue
 Dallas, TX 75243
 lworsham@jonesallen.com

 Counsel for McLeod Oil, LLC

                                            /s/ Christopher S. Johns
                                            Christopher S. Johns

                                           23
